Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 8 and 15 are independent. 

Duplicate Claims, Warning
Applicant is advised that should claims 9-13 be found allowable, claims 16-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 10,127,262 (Appl. No.: 14/178,269).  According to the observation provided below, claims in the Patent No. 10,127,262 claims all the limitations set forth in the instant claims 1-20.

Appl. No.: 17/008, 274
Patent No.:10,762,079; Appl. No.: 16/141,337
1-A system for managing a blockchain cloud service, comprising: 
1-A system for managing a blockchain cloud service, comprising:
a computer comprising at least one processor; a container runtime service running on the computer, the container runtime service supporting a plurality of containers;
1-a computer comprising at least one processor at which a container runtime service is deployed, the container runtime service running an instance of a blockchain cloud service in a container; and

1-a distributed ledger and a management console component deployed as components of the instance of the
blockchain cloud service within the container of the container runtime service;

1-wherein the management console component includes a plurality of application programming interfaces (APis) comprising a plurality of client APis configured to be invoked by a client application and a plurality of backend APis for communicating with a plurality of
nodes of the distributed ledger;
wherein the distributed ledger is provisioned, via the management console, as a blockchain cloud service;
1-wherein the plurality of APis are used to provision the distributed ledger as a blockchain cloud service, wherein said provisioning comprises one or more of starting a peer container, starting an ordering container, and starting a chaincode container; and

1-wherein the plurality of client APis and the plurality of backend APis are used in managing the distributed ledger provisioned as the blockchain cloud service, including performing at least one action on the distributed ledger;
wherein the management console comprises a graphical user interface (GUI) framework; wherein the GUI framework provides a set of components used in a web component
of the management console for visualizing a set of data associated with the distrusted ledger.
1-wherein the management console provides an administrative
management console that receives instructions to perform the at least one action on the distributed ledger, wherein the at least one action is one of starting
or stopping a peer node, starting or stopping an orderer node, starting or stopping a fabric certificate authority
(fabric-CA) node, or starting or stopping a gateway node.
8- wherein the GUI is configured to receive instructions for performing at least one of the following actions: creating forms, collecting data, and visualizing data.
2. The system of claim 1,

programming interfaces (APls) and a plurality of backend APls.

nodes of the distributed ledger;

1- wherein said provisioning comprises one or more of starting a peer container, starting an ordering container, and starting a chaincode container; and
4. The system of claim 3, wherein the plurality of client APls are configured to be invoked by a client application.
1- a plurality of client APis configured to be invoked by a client application and a plurality of backend APis for communicating with a plurality of
nodes of the distributed ledger;
5. The system of claim 4, wherein the plurality of backend APls are configured to communicate with a plurality of nodes of the distributed ledger, including the ordering order, the peer node, and the chaincode node.
1- a plurality of client APis configured to be invoked by a client application and a plurality of backend APis for communicating with a plurality of
nodes of the distributed ledger;
6. The system of claim 5, wherein the GUI framework collects the set data from the distributed ledger.
8- wherein the GUI is configured to receive instructions for performing at least one of the following actions: creating forms, collecting data, and visualizing data
7-The system of claim 6, further comprising:
a graphical user interface (GUI) provided at the web component of the management
console, wherein the GUI is configured to receive instructions to provide a visual
representation of the collected set of data from the distributed ledger.
8- wherein the GUI is configured to receive instructions for performing at least one of the following actions: creating forms, collecting data, and visualizing data


Independent claims 8 and 15 and their dependent claims are rejected for the same reason stated for claims 1-7.


Allowable Subject Matter
Claims 1-20 would be allowable after filing a terminal disclaimer and eliminating duplicate claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159